             Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 1 of 9                     FILED
                                                                                     2018 Nov-27 PM 03:31
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

LAKISIA DAVIS,                               )
                                             )
        Plaintiff,                           )
v.                                           )        CIVIL ACTION NO.:
                                             )
COCA-COLA BOTTLING                           )        JURY DEMAND
COMPANY UNITED, INC.,                        )
                                             )
        Defendant.                           )

                                       COMPLAINT

                                  I.     JURISDICTION

        1.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331,

     1343(a)(4). This is a suit authorized and instituted pursuant to Title VII of the

     Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., and 42 U.S.C.

     § 1981. Plaintiff invokes the jurisdiction of this Court to secure protection for

     and to redress the deprivation of rights secured by Title VII and Section 1981,

     seeking injunctive and other relief against race discrimination in employment.

                                       II.       PARTIES

        2.      Plaintiff, Lakisia Davis, (“Davis” or “Plaintiff”) is a female citizen of

     the United States and a resident of Jefferson County, Alabama. At all times

     relevant to this action, Plaintiff was an employee of Defendant, Coca-Cola

     Bottling Company United, Inc. within the meaning of Title VII and Section 1981.



                                                  1
        Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 2 of 9




   3.      Defendant, Coca-Cola Bottling Company United, Inc., (“Coke United”

or “Defendant”), is an Alabama limited liability company doing business within

the state of Alabama with offices located in this judicial district. Defendant

employs at least fifteen (15) employees and at all times relevant to this action,

Defendant was the employer of Plaintiff within the meaning of Title VII and

Section 1981.

                III.    ADMINISTRATIVE PROCEDURES

   4.      Plaintiff hereby adopts and realleges paragraphs 1 through 4 as if fully

set forth herein.

   5.      Plaintiff brings this action for the unlawful employment practices and

acts of intentional discrimination by her employer Coke United.

   6.      On November 16, 2017, within 180 days of the last act of

discrimination, Davis, filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”).

   7.      Plaintiff’s Dismissal and Notice of Rights was mailed by the EEOC to

the Plaintiff on August 24, 2018, and Plaintiff filed suit within ninety (90) days

of receipt of her Dismissal and Notice of Rights.

   8.      Plaintiff meets all administrative prerequisites for filing suit on her Title

VII claim and timely brings this action.

   9.      Plaintiff has no administrative prerequisites for any claim under 42



                                         2
         Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 3 of 9




   U.S.C. § 1981 and is entitled to bring this action.

                                   IV.    FACTS

      10.    Plaintiff hereby adopts and realleges paragraphs 1 through 10 as if fully

set forth herein.

      11.    Plaintiff, Lakisia Davis, is an African American female.

      12.    Plaintiff began working for Defendant on or about March 14, 2016, as

      a Quality Lab Technician.

      13.    On or about September 25, 2017, Plaintiff moved into the position of

Risk Management Coordinator. In this position, Plaintiff primarily acted as a floater

between multiple positions within the department.

      14.    Prior to her discharge, Plaintiff had been advised by fellow employees

that her supervisor Ms. Cobb, a white female, was making disparaging remarks

regarding Plaintiff’s job performance to other employees.

      15.    Plaintiff had never received negative performance feedback while

employed as a Risk Management Coordinator until her termination.

      16.    On or about November 2, 2017, Plaintiff met with Ms. Cobb to discuss

the negative comments. Specifically, Plaintiff told Ms. Cobb that she was not being

used as a floater. Plaintiff also provided Ms. Cobb with the example of another white

employee, Tina Martin, who was employed as a Risk Management Coordinator but

who was not reprimanded for getting behind on her work. In fact, Ms. Cobb directed



                                          3
          Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 4 of 9




Plaintiff and other employees to assist Ms. Martin when she fell behind. Ms. Cobb

responded that she could do as she pleased.

        17.   After completing a day of work on November 2, 2017, Plaintiff met

with the Human Resources department where she was terminated for alleged job

performance issues. Specifically, Defendant alleged that Plaintiff was behind on her

work.

        18.   Defendant’s articulated reason for terminating Plaintiff is false and/or

pretext for racial discrimination. In the alternative, even if Defendant had legitimate

reasons for terminating Plaintiff, Plaintiff’s race remained at least a motivating factor

in the termination decision.

                 V.    STATEMENT OF PLAINTIFF’S CLAIMS

                              COUNT ONE
                   RACIAL DISCRIMINATION – TITLE VII

        19.   Plaintiff hereby adopts and realleges the allegations of paragraphs 1

   through 18 as if fully set forth herein.

        20.   Defendant discriminated against Plaintiff on the basis of race in the

   terms and conditions of her employment in violation of Title VII of the Civil

   Rights Act of 1964, as amended 42 U.S.C. 2000e et seq., by not allowing her the

   same flexibility, rights, and application of policies as Caucasian employees.

        21.   Plaintiff avers based on the facts set forth herein, that Defendant

   terminated her for allegedly getting behind on her work but did not discipline or

                                              4
        Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 5 of 9




   otherwise treat Caucasian employees the same.

      22.    Defendant terminated Plaintiff because of her race and otherwise

   subjected her to racial discrimination.

      23.    Plaintiff may prevail under a mixed-motive theory, as even if Defendant

   had legitimate reasons for terminating her employment, Plaintiff’s race was at

   least a motivating factor in her termination.

      24.    As a consequence of Defendant’s unlawful conduct, Plaintiff suffered

   damages, including but not limited to lost wages and benefits, embarrassment,

   humiliation, shame, damage to reputation, mental distress, and emotional pain

   and anguish.

      25.    Plaintiff has no plain, adequate, or complete remedy at law to redress

   the wrongs alleged herein, and this suit for compensatory damages, punitive

   damages, attorney’s fees, expenses, costs, injunctive relief, and declaratory

   judgment is her only means of securing adequate relief.

      26.    Plaintiff is now suffering, and will continue to suffer, irreparable injury

   from Defendant’s unlawful practices set forth herein unless enjoined by this

   Court.

                                      RELIEF

      WHEREFORE, Plaintiff requests that this Court assume jurisdiction of this

cause of action and award the following relief:



                                             5
     Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 6 of 9




            a.     Enter a declaratory judgment that Defendant’s policies,

         practices, and procedures complained of herein have violated and continue

         to violate the rights of Plaintiff as secured by Title VII;

            b.     Grant Plaintiff a permanent injunction enjoining Defendant, its

         agents, successors, employees, attorneys, and those acting in concert with

         Defendant or at Defendant’s request from violating Title VII;

            c.     Grant Plaintiff an Order requiring Defendant to make her whole

         by granting appropriate declaratory relief, back pay, compensatory

         damages (including damages for mental anguish), punitive damages,

         interest, attorney’s fees, expenses, costs; and

            d.     Grant Plaintiff such other, further, different, or additional relief

         and benefits as justice may require.

                              COUNT TWO
                     RACIAL DISCRIMINATION - § 1981

   27.      Plaintiff hereby adopts and realleges the allegations of paragraphs 1

through 26 as if fully set forth herein.

   28.      Defendant discriminated against Plaintiff on the basis of race in the

terms and conditions of her employment in violation of 42 U.S.C. § 1981, by not

allowing her the same flexibility in schedule and application of policies as

Caucasian employees.




                                           6
        Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 7 of 9




      29.    Plaintiff avers based on the facts set forth herein, that Defendant

terminated her for allegedly getting behind on her work but did not discipline or

otherwise treat Caucasian employees the same.

      30.    Defendant terminated Plaintiff because of her race and otherwise

   subjected her to racial discrimination.

      31.    Plaintiff may prevail under a mixed-motive theory, as even if Defendant

had legitimate reasons for terminating her employment, Plaintiff’s race was at least

a motivating factor in her termination.

      32.    As a consequence of Defendant’s unlawful conduct, Plaintiff suffered

   damages, including but not limited to lost wages and benefits, embarrassment,

   humiliation, shame, damage to reputation, mental distress, and emotional pain

   and anguish.

      33.    Plaintiff has no plain, adequate, or complete remedy at law to redress

   the wrongs alleged herein, and this suit for compensatory damages, punitive

   damages, attorney’s fees, expenses, costs, injunctive relief, and declaratory

   judgment is her only means of securing adequate relief.

      34.    Plaintiff is now suffering, and will continue to suffer, irreparable injury

   from Defendant’s unlawful practices set forth herein unless enjoined by this

   Court.




                                             7
        Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 8 of 9




                                     RELIEF

      WHEREFORE, Plaintiff requests that this Court assume jurisdiction of this

cause of action and award the following relief:

            a.     Enter a declaratory judgment that Defendant’s policies,

         practices, and procedures complained of herein have violated and continue

         to violate the rights of Plaintiff as secured by § 1981;

            b.     Grant Plaintiff a permanent injunction enjoining Defendant, its

         agents, successors, employees, attorneys, and those acting in concert with

         Defendant or at Defendant’s requests from violating § 1981;

            c.     Grant Plaintiff an Order requiring Defendant to make her whole

         by granting appropriate declaratory relief, back pay, compensatory

         damages (including damages for mental anguish), punitive damages,

         interest, attorney’s fees, expenses, costs; and

            d.     Grant Plaintiff such other, further, different, or additional relief

         and benefits as justice may require.

            PLAINTIFF DEMANDS TRIAL BY STRUCK JURY.


                                                Respectfully submitted,

                                                /s/ Ashley R. Rhea
                                                Ashley R. Rhea
                                                Bar Number: asb-8736-H81O
                                                Attorney for Plaintiff



                                          8
        Case 2:18-cv-01948-KOB Document 1 Filed 11/26/18 Page 9 of 9




OF COUNSEL:
RHEA LAW LLC
104 23rd Street South
Suite 100
Birmingham, AL 35233
Telephone: (205) 533-1260
Email: arhea@rhealawllc.com



DEFENDANT’S ADDRESS:
Coca-Cola Bottling Company United, Inc.
4600 East Lake Blvd.
Birmingham, AL 35217




                                      9
